Citation Nr: 1214380	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Boston, Massachusetts.

When this case was most recently before the Board in January 2012, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The Board notes that in the March 2012 Post-Remand Brief, the Veteran's representative referred to the transcript of a hearing on appeal in the course of his argument.  However, this appears to have been an inadvertent error on the part of the representative as a review of the claims file reveals that the Veteran has neither requested nor attended a hearing before the Board or the RO in connection with this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

Unfortunately, the Board finds that additional development is required before the claim is decided.

In an April 2011 remand, the Board directed the originating agency to arrange for the Veteran to be examined by a physician to determine whether his peripheral neuropathy of the lower extremities was (in pertinent part) caused or permanently worsened by his service-connected dermatophytosis and onychomycosis of the feet.  

The Veteran was afforded a VA examination in May 2011.  The VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy originated in service or was caused or aggravated by service.  The examiner failed to address the question of whether the Veteran's peripheral neuropathy was caused or permanently worsened by his service-connected dermatophytosis and onychomycosis of the feet.  Therefore, in January 2012, the Board again remanded the claim for another VA examination.  The Board expressly stated that the examiner should provide an opinion as to whether there was a 50 percent of better probability that any peripheral neuropathy of the lower extremities present during the period of the claim was caused or permanently worsened by the Veteran's dermatophytosis and onychomycosis of the feet.

In compliance with the January 2012 remand, the Veteran was afforded a thorough VA examination in January 2012.  The examiner stated that clinically, the Veteran's peripheral neuropathy resembled diabetic neuropathy.  The examiner opined that the disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that according to the claims file, there was ample evidence that the Veteran likely had a fungal infection of the feet while in service.  However, to the examiner's knowledge, there is no known association between dermatophytosis or onychomycosis and peripheral neuropathy.  

Unfortunately, the VA examiner neglected to state an opinion as to whether there was a 50 percent of better probability that the Veteran's peripheral neuropathy of the lower extremities was caused or permanently worsened by the Veteran's service-connected dermatophytosis and onychomycosis of the feet.

Therefore, as the opinion is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, the case is REMANDED for the following actions:

1. The claims file should be returned to the examiner who performed the January 2012 examination of the Veteran.  The examiner should review the record including the May 2011 and January 2012 examination reports, and prepare an addendum opining as to whether there is a 50 percent or better probability that the Veteran's peripheral neuropathy of the lower extremities was caused or permanently worsened by the Veteran's service-connected dermatophytosis and onychomycosis of the feet.

The rationale for all opinions expressed must also be provided.  

If the January 2012 examiner is not available, the claims file should be provided to another physician with sufficient expertise who should review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the appellant's claim for service connection for peripheral neuropathy of the lower extremities, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

